Citation Nr: 1810069	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-32 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho
 
 
THE ISSUES
 
1.  Entitlement to a disability rating in excess of 70 percent for a somatic symptom disorder with major depression.
 
2.  Entitlement to a total disability rating due to individual unemployability. 
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 

ATTORNEY FOR THE BOARD
 
Joseph Montanye, Associate Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1976 to December 1980 and from September 1986 to December 1990.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which continued a 50 percent rating for a panic disorder.  

The Veteran testified at a June 2014 videoconference hearing before a Veterans Law Judge who has since retired.  While the Veteran was afforded the opportunity for another Board hearing in October 2017, the Veteran stated that he did not want another hearing.  A transcript of those initial proceedings is associated with the Virtual VA record.
 
In a June 2016 rating decision the Veteran's service connected psychiatric disorder was characterized as a somatic symptom disorder with major depression, and the rating was raised to 70 percent.  As this was not a complete grant of benefits, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
 
 

FINDINGS OF FACT
 
1.  The Veteran's somatic symptom disorder with major depression is not manifested by total occupational and social impairment.
 
2.  Service connection has been in effect during the appellate term for a somatic symptom disorder with major depression, evaluated as 70 percent disabling; lumbar  degenerative disc disease, evaluated as 20 percent disabling; and for residuals of a left fifth metatarsal fracture, evaluated as noncompensable.  

3.  The Veteran has been working at various jobs during the period on appeal and last worked full time on in July 2016 when he voluntarily left his employment. 
 
4.  The Veteran's service-connected disabilities alone do not preclude him from engaging in substantially gainful employment.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for a rating in excess of 70 percent for a somatic symptom disorder with major depression have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9412 (2017).
 
2.  The criteria for a total disability evaluation based on individual unemployability due to service connected disorders have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.16 (2017).
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
 
Increased rating 
 
As the assigned 70 percent rating for a somatic symptom disorder with major depressive disorder does not represent a complete grant of benefits, the issue remains as to whether a higher rating is warranted.   AB.
 
Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set for the in the Schedule for Rating Disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.
 
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
 
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  
 
The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence in the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
The Veteran's somatic symptom disorder with major depression is rated under 38 C.F.R. § 4.130, Diagnostic Code 9412.  That Diagnostic Code refers to the General Rating Formula for Mental Disorders, which provides for a  70 percent rating when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.
 
A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.
 
The specified factors for each rating for mental disorders are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether a veteran exhibited the symptoms listed in the rating criteria.  The Board will instead focus on the level of occupation and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id. at 442.  Each particular rating "requires sufficient symptoms of the kind listed in the [] requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).
 
The Veteran was assigned a rating of 70 percent for his somatic symptom disorder with major depression in June 2016 effective March 29, 2011. 
 
In May 2011 the Veteran was seen by a licensed psychologist.  He reported complaints of severe difficulty staying awake, dizziness, a lack of sexual interest, severe problems focusing, and severe problems managing his anger.  The appellant stated that he would become very anxious when placed in an unknown environment.  He asserted that he had quit several jobs due to an inability to control stress, anger and negative thoughts.  Mental status examination revealed that the appellant was oriented, and that his appearance and hygiene were appropriate.  His behavior was appropriate, and he maintained good eye contact.  Affect and mood revealed problems with impulse control.  Communication and speech were within normal limits, but the claimant showed impaired attention and focus.  There was no evidence of any delusions or hallucinations, and no evidence of obsessive-compulsive behavior.

The appellant's judgment was not impaired, abstract thinking was normal, and there was no evidence of homicidal ideation.  The appellant was found to show moderate memory impairment, and he did describe suicidal ideation.  The psychologist assigned a global assessment of functioning score of 55 to the Veteran and described his current psychiatric impairment as causing occupational and social impairment with reduced reliability and productivity.  
 
The Veteran was provided VA examination in July 2015.  During the course of the examination he was diagnosed with somatic symptom and major depressive disorders.  It was reported that since the May 2011 examination, the Veteran had continued to struggle with many of the same symptoms including sudden onset of feelings of dizziness, light-headedness, feeling that he is going to pass out, blurry vision, tingling facial skin, fatigue, daytime sleepiness, excessive need for sleep, inability to focus or concentrate and feelings of panic.  He discussed the idea of committing suicide by jumping in front of a truck but he did not report intending to commit suicide, and he denied having a concrete plan.  The examiner opined that the Veteran did not appear to be a current danger to self or others.  The Veteran felt he could not participate in crowded activities and no longer hunts, fishes, or participates in other previously valued outdoor activities.  The examiner noted that the Veteran's global assessment of functioning score was 45. 
 
The Veteran's occupational and social impairment level was reported as:  "Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  It was reported that the claimant's occupational and social impairment were more likely than not equally impacted by both a somatic symptom disorder and depression, with the somatic symptoms disorder being considered primary and depression being considered secondary. He has symptoms of depressed mood; panic attacks more than once a week; near-continuous panic or depression affecting his ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss; disturbances of motivation and mood, difficulty in establishing effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships and suicidal ideation".  
 
The examiner opined that the Veteran's service-connected psychiatric disability did not preclude him from securing or following substantially gainful employment, without consideration of his age, and taking into account his educational and occupational history and background.  The examiner noted that the Veteran had been employed full time for an industrial rental company for the prior year and a half.  More than once a week he has to leave work early to go home and rest from the symptoms of his service-connected conditions, but he was able to make those hours up later.  While this was tolerated by his current employer it caused tension with co-workers who do not understand the Veteran's disabilities.  The examiner stated that should this become intolerable to the claimant's employer, reconsideration of total unemployability would again become necessary at that time.  It was opined that it was more likely than not that most employers would not be able to tolerate this level of unreliability.
 
A psychiatry note from January 2017 detailed that the Veteran now denied any suicidal ideation and that he felt like he was doing well overall. He reported being able to enjoy things, denied any significant issues of panic recently, and shared jokes during the interview.  The impression was that the Veteran's depressive symptoms were mild. 
 
The Board has considered the Veteran's contentions regarding the severity of his somatic symptom disorder with major depression; however, the objective clinical findings outweigh any subjective assertions as to whether he has total social and occupational impairment.  The Veteran has been working for most of the period in question and has maintained his marriage of over 35 years during the entire period.  While he occasionally misses work due to his medical conditions, he is generally able to make up the lost time from work, he is able to perform the activities of daily living and the evidence shows that he is not totally occupationally impaired.  He also reported a good relationship with his wife and son, thus he does not demonstrate total social impairment.  The mental status examinations showed no evidence of a gross impairment in thought processes, no evidence of a psychosis, no evidence of grossly inappropriate behavior, or no evidence that he was in persistent danger of hurting self or others.  Throughout the period on appeal, the Veteran has no symptoms described in the 100 percent disabled rating criteria for psychiatric disabilities and his symptoms are more accurately described by the 70 percent rating criteria.  As such, the 70 percent rating adequately compensates the Veteran for his somatic symptom disorder with major depression.
 
Thus, the Board finds that a rating in excess of 70 percent for a somatic symptom disorder with major depression is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Entitlement to a total disability rating due to individual unemployability
 
The Veteran claims that he is unable to work due to his service connected disabilities. 
 
A total disability rating due to individual unemployability requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2017). 
 
"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16 (a). 
 
In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..." Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).
 
If there is only one service-connected disability, it must be ratable at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  However, disabilities resulting from common etiology will be considered as one disability in determining whether these threshold minimum rating requirements are met.  38 C.F.R. § 4.16 (a).
 
Service connection has been in effect during the appellate term for a somatic symptom disorder with major depression, evaluated as 70 percent disabling; lumbar  degenerative disc disease, evaluated as 20 percent disabling; and for residuals of a left fifth metatarsal fracture, evaluated as noncompensable.  His combined rating has been 80 percent for the entire period on appeal.  As a result, the schedular criteria for a total disability rating due to individual unemployability have been met throughout the period on appeal.
 
Remaining for resolution is the question of whether there is probative evidence of his unemployability on account of his service-connected disabilities.  Blackburn v. Brown, 4 Vet. App. 395 (1993) (VA must assess whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total disability rating due to individual unemployability).
 
As the United States Court of Appeals for Veterans Claims explained in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the schedular rating assigned for a disability is, itself, recognition that industrial capabilities are impaired as a consequence of the disability.  The mere fact that a Veteran is unemployed, underemployed, or has difficulty obtaining employment is not enough.  Id.  Rather, the question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.
 
The resolution of this appeal ultimately turns on whether his service-connected disabilities alone preclude the Veteran from obtaining and maintaining substantially gainful employment.  As suggested by the United States Court of Appeals for the Federal Circuit, the test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).
 
Notably, in a claim for a total disability rating due to individual unemployability, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16 (a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate total disability rating due to individual unemployability determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.").
 
The Veteran has asserted in the context of his claim for a higher evaluation that he is now unemployable.  In a December 2012 statement by the Veteran he contended that his psychiatric disability prevents him from obtaining gainful employment.  

A July 2013 letter from a VA mental health nurse practitioner indicates that the Veteran was under her care and receiving treatment for a panic disorder without agoraphobia.  She stated that while the Veteran's symptoms typically could have been managed with supportive treatment and medication, she feared stress related to employment could exacerbate his condition.  She strongly advised him to avoid situations that could trigger panic attacks and/or exacerbate underlying symptoms (i.e. where he was unable to stop, lie down, and focus on breathing exercises) as those were counterproductive to treatment and strongly discouraged.  
 
An October 2013 medical record noted that the Veteran reported episodes of heart pounding and dyspnea while hiking in the mountains during his forestry job.  He reportedly needed to lie down and rest to try and catch his breath, and the appellant stated that it was becoming difficult to work.  The Veteran is not service connected for either a heart or a respiratory disorder.
 
The Veteran was provided VA examination in June 2015 related to his somatic symptom disorder with major depression at which time the examiner referenced a May 2011 VA examination and noted that:

since that exam, the [V]eteran has continued to struggle with many of the same symptoms including sudden onset feelings of dizziness, light-heatedness, feeling that he is going to pass out, blurry vision, tingling facial skin, fatigue, daytime sleepiness, excessive need for sleep, inability to focus or concentrate and feelings of panic.  He has tried to work in the timber industry, as a part time hardware clerk, and more recently at an industrial equipment rental agency.  He had to quit the first two jobs because of excessive needs to stop working, go home, lay down, and let the episode pass, resulting in missing too much work and being considered unreliable in his ability to work a full day.  This continues in his present job, but so far, his employer has understood his condition and made allowances for him to miss and make up missed work, though this has created problems with coworkers who don't recognize the [V]eteran as disabled by his symptoms.  The [V]eteran has been told he would not be granted pay raises due to his level of loss of work time.
 
Following a summation of the Veteran's work history, the examiner opined that it was less likely than not that the appellant's service-connected psychiatric disability precluded him from securing for following substantially gainful employment.  The examiner's rationale was that the Veteran had been employed at the time for over a year and a half.  The examiner noted that more than once a week the Veteran had to leave work early to go home and rest from the symptoms of his service connected conditions, but he made those hours up later, and this was tolerated by his current employer, though it caused tension with co-workers who do not understand the Veteran's disabilities.  The examiner concluded that more likely than not, most employers would not be able to tolerate this level of unreliability. 
 
The Veteran has since left his job at the equipment rental agency for failure to report an accident and he last worked in July 2016 as a butcher with a local grocery.  He later left this position voluntarily. 
 
According to his application for individual unemployability benefits the Veteran has completed high school and finished two years of college with a focus in electronics
 
In his substantive appeal the Veteran stated that his somatic symptom disorder with major depression had become an issue with him remaining employed.  He described how "when the symptoms come on, [he] is forced to walk off the job and go home and go to bed". He can no longer focus, has trouble remember what his job is or the task that he is trying to complete.  His reportedly went "blind," his face goes numb, his neck, shoulder and back becomes tight to the point that he has trouble moving and bending. He also starts to lose his motor skills and feels like he is about to pass out.  The Veteran describes that when the symptoms start, he has to lie down before he can return to what he was doing and that the attacks can last a couple of hours to over 14.  
 
The Veteran also states that finding gainful employment that will last has been impossible.  He has no more energy to keep up the pace of working and focus on what the job requirements are. 
 
There is an August 2016 note from a VA nurse who reported that the Veteran suffered from chronic osteoarthritis and degenerative disc disease with lumbar, cervical spine and knee pain.  She noted that he had been seen for major depression, panic disorder and hyperventilation.  The nurse opined that the Veteran was not employable due to his physical and mental conditions.  The Board finds this opinion of little use however, because the VA practitioner did not limit her analysis to only service connected disabilities when discussing their impact on the Veteran's ability to work.  The Veteran is not service connected for a knee disorder, osteoarthritis, or for a cervical spine disorder.  
 
Recently the Veteran has submitted statements from former coworkers at his last two jobs.  They detail a similar pattern of work as described by the Veteran, i.e., he sometimes had to go lie down or go home while working due to dizziness.  They also noted that the job positions accommodated his disability. 
 
A May 2017 letter from a supermarket assistant manager where the appellant worked outlined why the Veteran stopped working for the supermarket.  The manager noted that the Veteran was having trouble due to being tired and having to go home for hours at a time to take naps and then would come back and finish his shift.  The manager stated that the Veteran was a great worker while he was there and that these episodes, where he would have to leave, were frustrating for everyone, including the Veteran.  The manager also noted that the Veteran informed them that he was quitting working at the grocery because he had enough money coming in from his government sources.  The appellant did not say he was leaving the job because of disability.
 
The Board acknowledges the Veteran's employment situation as detailed above included absences from work due to fatigue, difficulty with coworkers, difficulty completing tasks on time and schedule allowances to help the claimant deal with symptoms of his somatic symptom disorder with major depression.  As detailed, at times the Veteran has had to lie down and rest while at work or leave early at times, with him making up the hours during other times.  However, as stated above, entitlement to a total disability rating due to individual unemployability only arises where the Veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities alone.  
 
While the Veteran expressed credible concerns regarding his ability to maintain his job and medical evidence suggests difficulty in sustaining and maintaining gainful employment for this period on appeal, he continued to be substantially and gainfully employed until July 2016.  The record demonstrates that the Veteran has been working during the period on appeal with limited interference with his job due to his disabilities.  The Veteran held various jobs during this period.  Since 2012 he has worked in sales at a hardware store, in the timber industry, again in sales with a rental company, and finally as a butcher with the local grocery store.  Although his schedule was often modified to accommodate his service-connected acquired psychiatric disorder, his employment was not marginal, he was not limited to employment in a protected environment, and his income was not below the poverty threshold.   He indicated the form that he had to leave his last job due to his disability, but evidence in the file, and the employer response form, indicates that the Veteran resigned voluntarily from this last position.  He had been terminated from his prior job, but this was due to not reporting an accident.  There is no evidence that the termination was due to reasons associated with his service connected disorders.  Neither employer response form indicated that any time was lost during the 40 hour work week due to the Veteran's service connected disabilities.  Of his last two jobs held, he left one job due to a performance issue and voluntarily left his second job due to his increase in disability compensation benefits.  
 
In summation, the Veteran worked full time up until July 2016 and while he was employed he was earning over the poverty rate for a single individual in each year.  His employment was not sheltered and his employment was gainful.  The Veteran left his most recent job voluntarily due to his receipt other government benefits and not because he was no longer able to work.  Therefore, the Board finds that the Veteran's service-connected disabilities alone were not of such severity as to effectively preclude all forms of substantially gainful employment.  As such, the requirements for entitlement to a total disability rating due to individual unemployability have not been met.
 
 
ORDER
 
Entitlement to a rating in excess of 70 percent for a somatic symptom disorder with major depression is denied.
 
Entitlement to a total disability rating due to individual unemployability is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


